Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 22, 2020                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

  160423                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  LINDA HOULE,                                                                                        Richard H. Bernstein
           Plaintiff-Appellant,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 160423
                                                                   COA: 348480
Bay CC: 17-003755-AV
  EMC DEVELOPMENT and EDWARD M.
  CZUPRYNSKI,
             Defendants-Appellees.
  _________________________________________/

         On order of the Court, the application for leave to appeal the September 11, 2019
  order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 22, 2020
           a0415
                                                                              Clerk